Citation Nr: 1131911	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 2000, for a grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 1, 2005, for a grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2005 and May 2006 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  In the April 2005 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability evaluation effective from September 5, 2000.  The May 2006 rating decision granted entitlement to TDIU and assigned an effective date of April 1, 2005.  The Veteran appealed the effective dates for the grant of service connection for PTSD and for TDIU, and the case was referred to the Board for appellate review.

In September 2008, the Board issued a decision denying, in pertinent part, the Veteran's claims for earlier effective dates for the grant of service connection for PTSD and for TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in January 2011, the Court vacated the Board's September 2008 decision with respect to those issues and remanded the case to the Board.

The Board also notes that the Veteran's representative submitted a statement in June 2011, which included entitlement to a higher initial evaluation for PTSD and TDIU in the list of benefits sought.  However, entitlement to TDIU has already been granted, and the Board had denied entitlement to an initial evaluation in excess of 70 percent for PTSD in the September 2008 decision.  The Court affirmed that part of the decision in January 2011.  As such, there is no pending claim for entitlement to TDIU or to a higher initial evaluation for PTSD.  Nevertheless, it is unclear as to whether the Veteran and his representative intended to file a new claim for an increased evaluation for PTSD.  Therefore, that matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran first presented his claim for service connection for PTSD in a VA Form 21-526, Veteran's Application for Compensation or Pension, which was received on November 15, 1994.

3.  Unappealed February 1995 and August 1995 rating decisions denied the Veteran's claim for service connection for PTSD based in part on the lack of information necessary to a verify an in-service stressor.

4.  Following the issuance of the August 1995 rating decision, the Joint Services Records Research Center (JSRRC) verified in March 2005 that the Veteran's unit was involved in the attacks reported by the Veteran.  Such evidence constitutes relevant official service department records that existed and had not been associated with the claims file when VA first decided the Veteran's claim.

5.  VA had sufficient information at the time of the February 1995 and the August 1995 rating decisions to obtain the records from the JSRRC or one of its predecessors.

6.  The evidence does not show that the Veteran was unemployable solely due to his service-connected disabilities prior to April 25, 2002.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of November 15, 1994, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.159(c) (2010).

2.  The requirements for an effective date of April 25, 2002, for the grant of TDIU have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective dates for the grant of service connection for PTSD and for TDIU.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates for the grant of service connection for PTSD and for TDIU.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims file.  The Veteran has not identified any other pertinent evidence not already of record, which would need to be obtained for an equitable disposition of this appeal.  In particular, the Veteran's service personnel records and service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The RO also obtained his records from the Social Security Administration (SSA).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them SOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, and a June 2011 statement submitted by his representative indicates that he has no additional argument or evidence to present.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened. Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The United States Court of Appeals for the Federal Circuit has held that, once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


PTSD

The Veteran first presented his claim for service connection for PTSD in a VA Form 21-526, Veteran's Application for Compensation or Pension, which was received on November 15, 1994.  He stated in his application that his PTSD was the "direct result of service in Vietnam (Feb[ruary] [19]69 til Feb[ruary] [19]70)."  

In December 1994, the RO sent the Veteran a letter requesting additional evidence to process his claim.  The letter specifically requested that the Veteran furnish a detailed description of the specific traumatic incident(s), which produced the stress that resulted in his claimed PTSD.  The letter asked for the dates and places of the incidents that occurred, the unit to which the Veteran was assigned or attached at the time, any medals or citations he received as a result of a reported stressor, and other identifying information concerning any other individuals involved in the events.  He was also asked to furnish the names of any friends who might have died during these incidents.  The December 1994 letter specifically stated, "[t]his information is necessary to obtain supportive evidence of the stressful event(s); failure to respond may make it impossible to obtain such evidence."  However, the Veteran did provide any stressor verification information in response to this letter.

The Veteran was also scheduled for a VA mental disorders examination on December 16, 1994, but he failed to appear for that examination.

The RO subsequently denied the Veteran's claim for service connection for PTSD in a February 1995 rating decision because he failed to provide specific information concerning the in-service traumatic incidents that had resulted in his PTSD and because he failed to report for a December 1994 VA examination.  It was noted that the Veteran could reopen his claim if he furnished a response to the December 1994 duty to assist letter requesting a description of the specific traumatic incidents and indicated a willingness to report for a VA examination.

In an April 1995 letter submitted by his then authorized representative, the Veteran stated that he was not aware of the examination scheduled in December 1994 due to hospitalization and indicated that he was willing to report for an examination.  VA treatment records reflect that the Veteran was hospitalized from October 20, 1994, to December 2, 1994.  

After receiving the Veteran's April 1995 letter, the RO scheduled the Veteran for another VA examination on May 31, 1995.  The examiner diagnosed the Veteran with PTSD on the basis of his reported in-service (Vietnam) stressors.  

The Veteran also submitted additional evidence, namely VA medical records. However, the previous denial was confirmed and continued in an August 1995 rating decision.  The RO observed that the Veteran had submitted evidence of a July 1995 PTSD diagnosis, but indicated that he still had not submitted information or evidence to corroborate his history of stressful events.  The rating decision also noted that, although the Veteran's medical records gave an indication of possible stressors in service, the information that he provided was not sufficient for VA to attempt verification, as no specific names, dates, or places were provided.

The Veteran was provided notice of this decision in August 1995.  He filed a notice of disagreement in September 1995, and a SOC was issued in October 1995. However, he did not submit a substantive appeal.  Therefore, the August 1995 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the October 1995 SOC, the Veteran's first correspondence with the RO was his request to reopen his claim of entitlement to service connection for PTSD, which was received on September 5, 2000.  In an undated letter submitted in connection with this claim, the Veteran offered a detailed account of his military experiences, including that he was assigned to the Delta Company, 69th Engineering on September 22, 1969, and a description of his duties and experiences in Vietnam.  However, the claim was denied by rating decisions in September 2001 and November 2002 because no new and material evidence had been submitted to verify an in-service stressor.  The Veteran filed a notice of disagreement in November 2003.

Additional stressor information was requested in May 2004, and the Veteran submitted this information in August 2004.  The RO subsequently requested verification of the Veteran's stressor through the United States Armed Services Center for Research of Unit Records (CURR), which later became the United States Armed Services Center for Research of Unit Records (USASCRUR). A March 2005 USASCRUR response verified that the Veteran's unit was stationed at a base camp during enemy attacks.

In an April 2005 rating decision, the Veteran's claim was reopened based on a finding that he had submitted new and material evidence.  He was granted service connection for PTSD and assigned a 50 percent disability evaluation effective from September 5, 2000, which was the date that he had filed his request to reopen this claim. (The disability evaluation was increased to 70 percent, effective September 5, 2000, in a May 2006 SOC.)

In a September 2005 notice of disagreement, the Veteran requested entitlement to an effective date of November 15, 1994, for PTSD compensation.  The Board notes that the requested effective date is the date on which VA received the Veteran's original PTSD service connection claim.  In a July 2006 substantive appeal, the Veteran's representative cited 38 C.F.R. § 3.156(c), which relates to the reopening and reconsideration of a claim based on the submission of "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  The representative further alluded to 38 C.F.R. § 3.156(c)(3), which states that the effective date of a service connection award based on the submission of such records shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later," and cited 38 C.F.R. § 3.156(c)(4), which authorizes "retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department."  He essentially contends that the Veteran is entitled to service connection for his PTSD effective from November 15, 1994, which is the date of his original claim, because the Veteran's service connection claim was reopened and granted based on the submission of the stressor verification report from the service department (USASCRUR).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an earlier effective date prior to September 5, 2000, for the grant of service connection for PTSD.  In the January 2011 memorandum decision, the Court acknowledged that the Veteran did not comply with VA's repeated requests to submit additional evidence to verify his claimed stressors; however, VA ultimately granted service connection for PTSD based on attacks on the base camp when the Veteran was stationed in Vietnam.  It was noted that the information that CURR used to verify that stressor, namely his unit number and dates of service in Vietnam, were always a part of the claims file.  Therefore, notwithstanding the fact that the Veteran did not cooperate fully with VA's requests for information to verify other alleged stressors, the Court determined that VA's failure to verify the attacks on the base camp was the result of an administrative error in locating his unit records.  

38 C.F.R. § 3.156(c) provides that, notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.

38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records form the respective service department, the JSRRC, or from any other official source.  However, as noted by the Court in the January 2011 memorandum decision, this regulatory provision is not applicable here.  The RO was able to utilize the Veteran's unit number and dates of Vietnam service, which was information contained in the claims file when VA initially decided the claim, to verify the stressor upon which the grant of service connection was later based.  

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

In the January 2011 memorandum decision, the Court observed the Secretary's statement in the proposed rule amending 38 C.F.R. § 3.156(c) that the reason VA reconsiders decision based on newly discovered service records is "that a claimant should not be harmed by an administrative deficiency of the government."  The Court determined that such an administrative deficiency occurred in this case and pre-dated the Veteran's failure to cooperate.

Moreover, the Board notes that VA treatment records and examination reports reflect that the Veteran attended PTSD group therapy sessions in November 1994 and received an initial clinical diagnosis of PTSD from a May 1995 VA examiner.  The May 1995 VA examination report relates the Veteran's PTSD to his experiences in Vietnam, to specifically include the following stressors: being in an area that was shelled and seeing fellow service-members die; being part of a group on road duty that was attacked; and, serving as a convoy driver and witnessing a child explode.

Based on the foregoing, the Board finds that VA had sufficient information to request verification of the Veteran's unit during enemy attacks.  The records received from the JSRRC (or one of its predecessors, such as USCRUR), which substantiated that the base camp of the Veteran's unit had come under fire, were relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Thus, VA should reconsidered the claim, notwithstanding 38 C.F.R. § 3.156(a).  In addition, there were VA medical records showing that the Veteran had been diagnosed with PTSD and that such a diagnosis may have been related to service.  Accordingly, an earlier effective date of November 15, 1994, which was the date of the Veteran's original claim, is warranted.

The Board has also considered whether an earlier effective date prior to November 15, 1994, is warranted for the grant of service connection for PTSD.  However, the record does not contain any earlier statement or action indicating an intent to file a claim.  Indeed, the Veteran never mentioned a psychiatric disorder in any of his submissions prior to that date.  Therefore, the Board finds that a formal or informal claim was not received prior to the formal claim filed on November 15, 1994.  In fact, the Veteran and his representative have only argued that he is entitled to an effective date of November 15, 1994, for PTSD compensation. See September 2005 notice of disagreement.  Accordingly, the Board concludes that Veteran is entitled to an effective date of November 15, 1994, but no earlier, for the grant of service connection for PTSD.


TDIU

The Veteran, through his authorized representative, has also argued that he should be awarded an earlier effective date for TDIU.  He contends that he was unable to engage in substantially gainful employment prior to April 1, 2005, which is the current effective date for the grant of TDIU.  He believes that he is entitled to an effective date of September 5, 2000, which was the date that VA received the Veteran's request to reopen his claim for service connection for PTSD.

The record reflects that the Veteran's request to reopen his claim for service connection for PTSD was received by the RO on September 5, 2000.  That claim made no mention of unemployability.  In an undated stressor statement submitted in connection with that claim, the Veteran stated his belief that he had medical problems due to his Vietnam service.  His claim at this time was for PTSD and for residuals of Agent Orange.  While he referred to difficulties finding employment after discharge from service, he did not suggest that he was permanently unemployable due to his service-connected disabilities.  Nor did he attribute his employment difficulties solely to his PTSD and diabetes mellitus.

The first time that unemployability was mentioned by the Veteran or his representative was in the September 1, 2005, notice of disagreement with the 50 percent disability evaluation that was assigned when service connection for PTSD was granted in the April 2005 rating decision.  The letter specifically requested "Entitlement to a Higher Initial Rating in Excess of 30% [sic] to Include a Total Rating Based Upon Individual Unemployability Based Upon [the veteran's] Inability to Work Due to his Service Connected PTSD." 

Nevertheless, the Court noted in its January 2011 memorandum decision that a request for TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009) (per curiam).  The Court determined that the Veteran's request for TDIU was part of his September 2000 application for benefits because he submitted evidence of unemployability to VA within one year of the April 2005 rating decision granting entitlement to service connection for PTSD and assigning a 50 percent disability evaluation. Thus, the Court found that the Board was required to consider evidence of unemployability as far back as the date of the underlying initial claim, which was in September 2000 when the Veteran requested that VA reopen his previously denied claim.  

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran has already been granted TDIU effective from April 1, 2005, so the Board will limit its consideration to the pertinent period prior to April 1, 2005.  In September 2000, the Veteran was service-connected for and assigned a 20 percent evaluation for diabetes mellitus and a 70 percent disability evaluation for PTSD.  His combined disability evaluation was 80 percent, and as a result, he met the schedular requirements of 38 C.F.R. § 4.16(a).  Thus, his entitlement to an effective date earlier than April 1, 2005, for TDIU is dependent on whether it was factually ascertainable that he was unable to secure or follow substantial gainful employment as a result of his service-connected disabilities.

The Social Security Administration (SSA) determined that the Veteran was unable to do significant work due to disability on June 16, 2003.  However, the criteria utilized by the SSA in such a decision are not the same as VA criteria for an award of TDIU and, as such, the SSA determination is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  VA is not able to consider all the disabilities from which a veteran suffers in determining unemployability and must limit its consideration to service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The law requires VA to make an independent analysis and determination.  

Paperwork submitted to SSA as part of his disability claims reflects that the Veteran had vocational training in welding and truck body repair, and his DD-214 reflects a civilian specialty in carpentry.  The Veteran has reported post-service work in asbestos removal, shipping vat cleaning, house framing, and janitorial services. 

The Veteran has reported filing claims for SSA benefits on the basis of different disabilities.  Although a May 1995 VA examination report indicates that the Veteran stated that he was pursuing SSA benefits due to an on-the-job back injury, a contemporaneous claim for SSA disability benefits reflects that he reported a blistering skin condition on his hands, feet, and face that began bothering him in 1971 and prevented him from working in August 1989 because his hands would swell and blister and he could no longer use them to work.  He subsequently claimed entitlement to SSA benefits on the basis of a mental disorder.  A September 1998 SSA psychiatric review further states that the Veteran alleged disability due to chronic dermatitis, and although the medical evidence showed a history of depression in partial remission, he did not allege any problems psychiatrically.  

A November 1999 SSA mental status examination report noted that the Veteran had last worked as a janitor for about a five month period and was not then employed.  The examiner stated that the Veteran had adequate math and concentration skills, but observed that his concentration and decision-making abilities were diminished when he was depressed.

An August 2000 VA psychosocial summary states that the Veteran was in good spirits, except for concern about his ability to perform his job duties due to his "hand condition."  The note reflects that vocational rehabilitation was discussed, and the Veteran expressed interest in that possibility.  

An October 2000 VA treatment note states that the Veteran presented his VA care providers with paperwork for disability and unemployment.  Another October 2000 VA treatment note states that the Veteran was experiencing severe, acute, and chronic irritant contact dermatitis of both hands and fingers.  The condition was observed to be aggravated by soap, water, and chemicals.  The VA treatment provider stated that he could not continue to perform janitorial duties due to his hand condition and suggested that he stop performing any job function requiring hand contact with soap, water, or chemicals.

A December 2000 psychological summary, completed as part of the Veteran's SSA disability claim, states that he had sufficient residual functional capacity to support work task performance as long as the work did not require more than intermediate level cognitive capacity.  The summary dictation notes reflect that the Veteran's supervisor from September 1999 to March 2000 observed the Veteran's difficulties with attendance and poor productivity, but indicated that he had good relationships and adequate attention.  

A July 2001 VA PTSD treatment note indicates that the Veteran reported working at a grocery store, but an August 2001 note indicated that he had an inability to work.  In September 2001, the Veteran reported drinking each day after work, which suggests that he was employed at that time.  

A September 2001 VA mental health assessment report reflects that the Veteran reported working only part-time due to his hand condition.  A global assessment of functioning (GAF) score of 40 was assigned.  

An April 2002 VA social work treatment note indicates that the Veteran could not maintain gainful employment and states that the Veteran's "PTSD and temper problems are severe enough that he most likely will not be able to work gainful employment in the foreseeable future."  

An April 2002 group therapy note indicates that the Veteran reported that his job was better.  However, a May 2002 note assesses the Veteran as needing social security benefits so he can stop working and "get some relief of his anxiety."

A December 2002 SSA psychological review observes that the Veteran had been employed since February 2001 as a stocker at a grocery store.  However, the review indicates that the Veteran was having problems with absenteeism and noted that his work was cut from five days a week to three days.  The review reflects that his supervisor stated that the Veteran had trouble getting along with people, but noted that the reason he would not be hired full-time (five days a week) was his hand disability.  Another December 2002 psychological assessment observes that the Veteran had been working three days a week as a stocker since October 2001 and was earlier employed as a janitor, but had to quit due to his hand disability.  In regard to his ability to perform work-related skills, the psychologist stated that the Veteran might be able to exercise his capacities to settings fitting the level of his memory functioning.  

A December 2002 VA treatment note indicates that the Veteran had been fired from his job as a stocker due to an altercation with his manager.  In January 2003, an SSA examiner noted that the Veteran had a psychological impairment that limited his ability to work directly with the public or in a supervisory role, as well as a physical disability that limited him to medium level work.  The examiner stated that the Veteran could do other work, but recommended that it be low stress.  SSA determined that his overall medical condition did not prevent him from doing less demanding work.  

A social worker opined in January 2003 that the Veteran had been unable to work in his customary profession due to PTSD since 1999.  However, an April 2003 SSA reviewer noted that February 1, 2002, appeared to be the last date of substantially gainful employment, as that was the last time the Veteran worked full-time.  

A May 2003 psychological opinion states that the Veteran should not perform work requiring extensive public contact or close collaboration with coworkers due to his mental health disability, but noted that he otherwise had sufficient residual function capacity to support performance of work tasks.  A July 2003 SSA note reflects that, per an SSA rule, the Veteran would be considered disabled at the age of 55, on June 16, 2003.  A psychologist opined in August 2003 that the Veteran could not hold a job because of an inability to judge importance and an inability to trust others.

An October 2003 psychological assessment observes that the Veteran tended to be isolative and avoidant of others.  The psychologist stated that the Veteran's most prominent limitation was his reactions to other people and commented that it was unlikely that he would be able to sustain full-time employment due to how frequently he struggles with emotions.

The report of a May 2005 VA examination reveals that the Veteran was working part-time as a janitor.  The examiner stated that the Veteran's PTSD symptoms had profoundly impacted his social and occupational functioning and lowered his earning potential over the years.

The Veteran submitted a December 2005 application for increased compensation based on unemployment and reported that he had last worked at a housekeeping job, from January 2005 to April 2005 for approximately 15 hours each week.  The last full-time job he reported was as a grocery stocker from "approximately" October 2003 to October 2004.

In April 2006, a VA physician opined that the Veteran was presently incapable of employment and would continue to be incapable of employment for the foreseeable future.  An August 2006 SSA vocational statement reflects that the Veteran was assessed as being capable of performing work consistent with medium strength and simple unskilled work with moderate restrictions in his abilities to understand, remember, and carry out detailed instructions.  The statement indicates that SSA medical vocational rules "directed a determination of not disabled."

The record reflects that the Veteran has experienced multiple disabilities that have affected his employability.  Specifically, he experienced a back injury that reportedly prevented him from performing heavy lifting, and he developed a skin disorder that prevented him from using his hands to perform janitorial work.  The Veteran has also contended that his PTSD rendered him unable to seek and obtain gainful employment.  The Veteran is only service-connected for diabetes mellitus and PTSD.  The Board cannot consider any other disabilities, or advancing age, in rendering its determination.  38 C.F.R. §§ 3.341, 4.19.

As noted above, the Veteran has vocational training in carpentry, welding, and truck body repair.  His post-service employment record does not indicate that he worked for any substantial amount of time in any of these professions, but reflects employment, as the Veteran stated on a November 1998 SSA form, "wherever [he] could get a job."  In the relevant time period, the Veteran worked as a janitor, but was advised to stop that work due to his severe hand dermatitis in October 2000.  SSA reviews reflect that the Veteran was next employed full-time as a stocker at a grocery store beginning in February 2001, but he had to reduce his hours in either September 2001 or October 2001 due to his hand disability.  Thus, although the Veteran had to stop working in 2000 and 2001, it appears that it was due to nonservice-connected disabilities rather than his service-connected diabetes mellitus or PTSD.

The record next reflects an increase in interpersonal difficulties at work, which culminated in December 2002 in an altercation with his manager that resulted in termination of his employment.

No medical professional had opined that the Veteran's PTSD rendered him unable to work at substantially gainful employment until a VA social worker opined on April 25, 2002, that "his PTSD and temper problems are severe enough that he most likely will not be able to work gainful employment in the foreseeable future."  A May 2002 VA treatment note also assesses the Veteran as needing social security benefits so he can stop working and "get some relief of his anxiety."  Subsequent SSA documents reflect varying opinions as to whether or not the Veteran was capable of gainful employment, but VA records continued to reflect that his PTSD severely impacted his ability to work.

The Veteran has provided inconsistent statements as to when he last worked full-time, and the Board notes that there are multiple psychological evaluations within the claims file indicating that he may not be a reliable historian.  He reported on a December 2005 application for increased compensation that he last worked full-time as a grocery stocker in October 2004.  On the other hand, a January 2003 social work opinion indicated that the Veteran was unable to work in his customary profession due to PTSD since 1999.  However, the evidence reflects subsequent substantial gainful employment, and therefore, the Board finds that the January 2003 statement cannot be a basis for the grant of an earlier effective date for TDIU.  Similarly, although the April 2002 VA social worker opined that the Veteran had not been able to maintain substantially gainful employment in the past year, the Board observes that the Veteran had been employed full-time in the prior year.  The April 2002 note reflected assessment of the Veteran's current employment capacity, but not a familiarity with the specifics of his past employment.

As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The April 2002 opinion as to the then current impact of the Veteran's PTSD on his employability is supported by the May 2002 treatment note and multiple subsequent VA and non-VA opinions.  Therefore, the Board finds that April 25, 2002, is the date on which it was first factually ascertainable that the Veteran was unemployable due to his PTSD.  Thus, April 25, 2002, is the date upon which the Veteran's entitlement to TDIU arose.

There can be no doubt that, as some evidence within the claims file indicates conflicting medical opinions as to the Veteran's employability between May 2002 and April 2005, further medical inquiry could be undertaken with a view towards development of the claim.  However, although the Veteran continued to work after April 2002, there is no evidence of substantially gainful employment.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) ("Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.").  For purposes of a determination of TDIU, "marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).  Although the record does reflect time periods of only marginal employment prior to April 25, 2002, the evidence reviewed above indicates that other nonservice-connected disabilities, such as the Veteran's severe hand dermatitis, were responsible for such occupational impairment.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).    An effective date of April 25, 2002 for the award of TDIU is granted.  


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of November 15, 1994, for the award of service connection for PTSD is granted.

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of April 25, 2002, for the award of TDIU is granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


